DETAILED ACTION
This Final Office Action is in response to amendment filed on 11/25/2020.
Amended claims 1 and 8-10 filed on 11/25/2020 are being considered on the merits. Claims 1 and 3-10 remain pending in the application. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 01/15/2021. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements is/are being considered by the examiner.

Drawings
The replacement drawings filed on 11/25/2020 are accepted. Accordingly, the drawing objection previously set forth in the Non-Final Office Action mailed on 09/10/2020 is withdrawn.

Claim Objections
Claim(s) 1 and 8-10 is/are objected to because in claim 1: line 11, claim 8: line 7, claim 9: line 10, claim 10: line 20, “each of computers” is grammatically incorrect. The limitation should recite either “each of the computers” or “each of the plurality of computers” for purposes of proper grammar. Therefore, in addition to the new claim objection for claim 8, the claim objections previously set forth for claims 1, 9 and 10 in the Office Action mailed on 09/10/2020 is maintained, as Applicant’s amendment filed 11/25/2020 did not properly address the issue.

Response to Amendment 
The amendment filed 11/25/2020 has been entered. 
Applicant’s amendment to claims 1 and 8 have overcome the claim objection regarding claim 8 previously set forth in the Non-Final Office Action mailed on 11/25/2020.

Response to Arguments 
Applicant’s argument, see amended claim 1 and Applicant’s Remarks, Pages 7-10, regarding the newly added limitations “the plurality of computers each of which includes a virtual server;…the switching device includes a virtual switch capable of changing a connection destination network of the virtual server of each of the plurality of computers by a virtual network” filed 11/25/2020, with respect to the rejection(s) of claim 1 under 35 U.S.C. § 102 has been fully considered and is persuasive. Therefore, the 35 U.S.C. § 102 rejection made for independent claims 1 and 9 in the Office Action mailed 09/10/2020 have been withdrawn. However, upon further consideration, the newly added limitations, although appearing to be similar to the limitations of previous claim 8 filed 08/06/2020, are of a different scope as the limitation of claim 1 specifies that “the switching device includes a virtual switch capable of changing a connection destination network of the virtual server of each of the plurality of computers”. Therefore, a new ground(s) of rejection is made under 35 U.S.C. § 103 in view of the following prior art: Yoshida (JP 2013219548 A, hereinafter "Yoshida"), in conjunction with Sakai. The same new ground(s) of rejection is applicable to independent claim 9. Please refer to the 35 U.S.C. § 103 section below for the detailed rejection.
Applicant’s argument, see amended claim 10 and Applicant’s Remarks, Page 10, regarding the newly added limitations “the plurality of computers each of which includes a virtual server;…the switching device includes a virtual server capable of changing a connection destination network of the virtual server of each of the plurality of computers by a virtual network” filed 11/25/2020, with respect a new ground(s) of rejection is made under 35 U.S.C. § 103 in view of the following prior art: Yoshida (JP 2013219548 A, hereinafter "Yoshida"), in conjunction with Sakai-Chefalas-Geiszler. Please refer to the 35 U.S.C. § 103 section below for the detailed rejection.
For the reasons stated above, the Examiner respectfully disagrees with the Applicant’s argument, Page 10, regarding allowability of claims 1 and 3-10 and asserts that the application is not in condition for allowance. Examiner asserts that claims 1 and 3-10 are rejected for the reasons stated above in conjunction with the new reasons stated below regarding the new ground(s) of rejection.
Conclusion: Sakai-Yoshida teaches the aforementioned limitations of independent claims 1 and 9, and Sakai-Yoshida-Chefalas-Geiszler teaches the aforementioned limitations of independent claim 10, rendering the claim limitations obvious before the effective date of the claimed invention. Please refer to the detailed rejection below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 and 6-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sakai et al. (US 2012/0072989 A1, hereinafter "Sakai") in view of Yoshida (JP 2013219548 A, hereinafter "Yoshida").

Regarding independent claim 1 (Currently amended), Sakai discloses An information processing apparatus (Para [0076], network management server 600 has same hardware configuration as server 100 illustrated in Fig. 3) which is communicably coupled to a switching device (Fig. 14, network management server 600 communicably coupled to L2 switch 741) connected to a first network and a second network in which the second network is coupled to a plurality of computers (Fig. 14, L2 switch 741 connected to network 752 and network 751, network 751 communicably coupled to pc 400a (prior to switch), 400b and server 500), the information processing apparatus comprising: 
a memory (Para [0073], HDD 103 stores programs and various data to be used by CPU 101); and 
a processor coupled with the memory and configured to (Para [0073], CPU 101 controls computer by executing various programs stored in HDD 103)
receive a notification of a security risk detected in a first computer of the plurality of computers (Para [0164], when computer virus is detected in pc 400a, virus check server 200 requests to network management server 600); and 
when the notification is received, instruct the switching device to switch a connection destination network of the first computer from the second network to the first network, and maintain a connection destination network of each of computers except for the first computer among the plurality of computers at the second network (Para [0164], network management server 600 receives request to disconnect pc 400a from business network 751 and controls L2 switch 741 to connect client PC 400a to inspection network 752 instead of business network 751; Fig. 14, pc 400b and server 500 remain on business network 751), 
a server that copes with the security risk in the first computer is coupled to the first network (Para [0163], virus check server 200 belongs to inspection network 752; Para [0100], virus removal unit 223 of virus check server 200 performs virus removal process), and 
the processor is configured to execute a process of changing the connection destination network of the first computer to the first network to which the server is coupled from the second (Para [0164], network management server 600 controls L2 switch 741 to connect client PC 400a to inspection network 752 instead of business network 751; Para [0163], virus check server 200 belongs to inspection network 752; Para [0100], virus removal unit 223 of virus check server 200 performs virus removal process).  
Although Sakai discloses the switching device capable of changing a connection destination network of the server of each of the plurality of computers by a virtual network (Para [0162], using virtual LAN functions of L2 switch 741; Para [0164], L2 switch 741 controlled to connect pc 400a to network 752 instead of 751),
However, Sakai does not appear to specifically disclose the plurality of computers each of which includes a virtual server; and the switching device includes a virtual switch capable of changing a network of the virtual server of each of the plurality of computers.
In the same field of endeavor, Yoshida teaches a plurality of computers each of which includes a virtual server (Para [0085], plurality of virtual device servers 20; Para [0027], virtual machine server 20 with virtual machine 40; Para [0033], virtual device server 20 is a server computer equipped with a hypervisor); and a switching device includes a virtual switch capable of changing a network of the virtual server of each of the plurality of computers (Para [0029], virtual machine server 20 includes virtual machine 40 and is connected to virtual switch 30 via virtual NICs; Para [0059], in isolation processing, switch setting unit causes virtual switch 30 to execute only connection between the first virtual NIC 41 and the management network 31 (disconnects virtual NIC 42 and network 32, as shown in Fig. 2b)).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Sakai with the invention of Yoshida. The motivation for doing so would be applying a known technique to a known device ready for improvement to yield predictable results. One of ordinary skill in the art would have been motivated to apply the teachings of Yoshida for performing switching in a virtual environment to shorten the time required to (Yoshida, Para [0015]).

Regarding dependent claim 2, canceled.

Regarding dependent claim 6 (Previously presented), the combination of Sakai and Yoshida teaches the information processing apparatus according to claim 1. Sakai further discloses wherein when a notification is received indicating that the security risk has been eliminated from the first computer, the processor is configured to execute a process of instructing the switching device to switch a connection destination network of the first computer, back to the second network to which the first computer has been coupled prior to the detection of the security risk from the first network (Para [0165], after restore process completed (after virus removal) in pc 400a, network management server 600 receives request to reconnect pc 400a to business network 751).  

 	Regarding dependent claim 7 (Original), the combination of Sakai and Yoshida teaches the information processing apparatus according to claim 1. Sakai further discloses wherein each of the plurality of computers includes a physical server (Fig. 14, pc 400a, 400b and business server 500; Para [0076], pc 400 and business server 500 have same hardware configuration as illustrated in Fig. 3), the switching device includes a layer 2 switch (L2 switch) capable of changing a connection destination network of the physical server by a virtual local area network (VLAN) (Para [0162], using virtual LAN functions of L2 switch 741; Para [0164], L2 switch 741 controlled to connect pc 400a to network 752 instead of network 751), and the processor is configured to transfer an instruction to the L2 switch to change a setting of the VLAN such that one of a connection destination network of a physical server in which the security risk is detected and a connection destination network of a physical server in which the security risk is not detected is designated as the first network, and the other network is designated as the second network (Para [0164], virus detected in pc 400a, network management server controls L2 switch to connect pc 400a to inspection network (network comprising of 100, 200, 300 and 600, but not business entities 400a, 400b and 500, i.e., network in which risk is not detected) instead of business network (network comprising of business entity 400a, i.e. network in which security risk is detected)).  

Regarding dependent claim 8 (Currently amended), Sakai discloses the information processing apparatus according to claim 1. Although Sakai discloses wherein (Para [0164], virus detected in pc 400a, network management server controls L2 switch to connect pc 400a to inspection network (network comprising of 100, 200, 300 and 600, but not business entities 400a, 400b and 500, i.e., network in which risk is not detected) instead of business network (network comprising of business entity 400a, i.e. network in which security risk is detected)).  
	However, Sakai does not appear to specifically disclose wherein a connection destination network of a virtual server of the first computer is designated to the first network, and a connection destination network of a virtual server of each of computers except for the first computer is designated to the second network.
In the same field of endeavor, Yoshida teaches wherein a connection destination network of a virtual server of a first computer is designated to a first network (Para [0072], investigate whether specific virtual machine is infected and designates virtual machine 30 with hostname “www” to be investigated, converted to IP address on VLAN-ID “100” (i.e. “for management network” Para [0055]); Para [0079], connect first virtual NIC 41 and management network 31 (100) to “www” and disconnect 100 and 102 (target network 32)), and a connection destination network of a virtual server of each of computers except for the first computer is designated to a second network (Para [0071], all virtual machines start in “normal state,” i.e. connected to target network 32 (Para [0059]; Para [0079], switching for virtual machine “www,” i.e. other virtual machines remain in the normal state as isolation processing is only applied to specific virtual machine).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Sakai with the invention of Yoshida. The motivation for doing so would be applying a known technique to a known device ready for improvement to yield predictable results. One of ordinary skill in the art would have been motivated to apply the teachings of Yoshida to isolate specific virtual machines by performing switching in a virtual environment to shorten the time required to switch networks and yield the predictable result of improving the security of virtual environments when affected by malware (Yoshida, Para [0015]).

Regarding independent claim 9 (Currently amended), claim 9 is a non-transitory computer-readable recording medium claim corresponding to the information processing apparatus of claim 1. Therefore, claim 9 is rejected for at least the same reasons as the information processing apparatus of claim 1.

Claim(s) 3 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sakai et al. (US 2012/0072989 A1, hereinafter "Sakai") in view of Yoshida (JP 2013219548 A, hereinafter "Yoshida"), further in view of Chefalas et al. (US 2002/0116639 A1, hereinafter “Chefalas”).

Regarding dependent claim 3 (Original), the combination of Sakai and Yoshida teaches the information processing apparatus according to claim 1. However, the combination of Sakai and Yoshida does not appear to specifically disclose wherein the processor is further configured to 

wherein when the notification is received, the processor is configured to execute a process of performing a countermeasure associated with the notified security risk.  
In the same field of endeavor, Chefalas teaches a processor configured to manage an association relationship between a type of a security risk and a countermeasure of the security risk (Para [0046], policy 500 and 502 are rules to implement business decisions as to how to handle notification of the presence of a virus within a network data processing system, policy 500 provides different actions based on the name of the virus; Para [0032], rules defined on remote administration computer),
wherein when a notification is received, the processor is configured to execute a process of performing a countermeasure associated with the notified security risk (Para [0058], business event compared to policy such as 500 or 502 to initiate action; Para [0057], Fig. 8 shows process for handling notification of virus based on business policy, implemented in server 108 of remote administrator; Fig. 5A: virus name with corresponding action).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Sakai and Yoshida with the invention of Chefalas. The motivation for doing so would be applying a known technique to a known device to yield predictable results. Chefalas teaches establishing rules in the form of policies for a processor to determine how to handle the notification of the presence of a virus within a network data processing system (Chefalas, Para [0046]). One of ordinary skill in the art would have found it obvious to apply the teachings of Chefalas to yield the predictable result of allowing for automatic handling of viruses in a network data processing system without the user having to take or select actions when viruses are detected (Chefalas, Para [0060]).

Regarding dependent claim 4 (Original), the combination of Sakai and Yoshida teaches the information processing apparatus according to claim 1. Although Sakai discloses wherein when the notification is received, the processor is configured to execute a process (Para [0164], network management server 600 receives request to disconnect pc 400a from business network 751 and controls L2 switch 741 to connect client PC 400a to inspection network 752 instead of business network 751).
However, the combination of Sakai and Yoshida does not appear to specifically disclose wherein the processor is configured to execute a process of outputting a message of the detection of the security risk to a screen of the information processing apparatus.  
	In the same field of endeavor, Chefalas teaches wherein when a notification is received, a processor is configured to execute a process of outputting a message of the detection of a security risk to a screen of an information processing apparatus (Para [0030], notify remote administrator located at server 108 by sending virus detected business event and e-mail message with information about type of virus detected, name of client it was detected on, and steps taken to disinfect the system).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Sakai and Yoshida with the invention of Chefalas. The motivation for doing so would be applying a known technique to a known device to yield predictable results. Chefalas teaches that upon receiving the notification at the remote administrator server, further actions can be taken such as generating other business events, scheduling a call, paging a technician, or shutting down a local server or LAN (Chefalas, Para [0030]). Therefore, one of ordinary skill in the art would have been motivated to apply the teachings of Chefalas to allow a remote administrator to take further actions to properly manage a virus and disinfect the system, yielding the predictable result of enhancing security. 

(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sakai et al. (US 2012/0072989 A1, hereinafter "Sakai") in view of Yoshida (JP 2013219548 A, hereinafter "Yoshida"), further in view of Chefalas et al. (US 2002/0116639 A1, hereinafter “Chefalas”), further in view of Kobayashi et al. (US 20160366662 A1, hereinafter "Kobayashi").

Regarding dependent claim 5 (Previously presented), the combination of Sakai and Yoshida teaches the information processing apparatus according to claim 1. Although Sakai discloses wherein when the notification is received, the processor is configured to execute a process (Para [0164], network management server 600 receives request to disconnect pc 400a from business network 751 and controls L2 switch 741 to connect client PC 400a to inspection network 752 instead of business network 751).
However, the combination of Sakai and Yoshida does not appear to specifically disclose wherein the processor is configured to execute a notification process to a user of the first computer.  
In the same field of endeavor, Chefalas teaches wherein when a notification is received, a processor is configured to execute a notification process to a user of a computer (Para [0030], upon receiving notification at server 108, administrator event routing system may schedule service call or phone call to customer).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Sakai and Yoshida with the invention of Chefalas. The motivation for doing so would be applying a known technique to a known device to yield predictable results. Chefalas teaches that when a notification of a virus is received, the administrator event routing system can automatically schedule a call to notify a customer (Chefalas, Para [0030]). Therefore, one of ordinary skill in the art would have found it obvious to apply the teachings of Chefalas for automatically performing actions once a notification of a virus is received at an administrator server in order to yield the predictable result of quickly dealing with the virus to minimize damage (Chefalas, Para [0012]), such as automatically contacting a customer to schedule a service to hasten the process for virus removal.
However, the combination of Sakai, Yoshida and Chefalas does not appear to specifically teach wherein the processor is further configured to manage an association relationship between each of the plurality of computers and contact information of a user of each of the plurality of computers.
In the same field of endeavor, Kobayashi teaches wherein a processor is configured to manage an association relationship between each of a plurality of computers and contact information of a user of each of the plurality of users (Para [0278], e-mail address associated with client information for each of the client devices 100a to 100d managed by client information management server).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Sakai, Yoshida and Chefalas with the invention of Kobayashi. The motivation for doing so would be applying a known technique to a known device to yield predictable results. Kobayashi teaches utilizing contact information associated with a client device to transmit a notification to a client associated with the device (Kobayashi, Para [0280-0281]). Therefore, one of ordinary skill in the art would have found it obvious to apply the teachings of Kobayashi to maintain user contact information associated with a device to yield the predictable result of sending warning notifications regarding a device to the correct user that would be affected by the warning.

Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sakai et al. (US 2012/0072989 A1, hereinafter "Sakai") in view of Yoshida (JP 2013219548 A, hereinafter "Yoshida"), further in view of Chefalas et al. (US 2002/0116639 A1, hereinafter “Chefalas”), further in view of Geiszler (US 2015/0032891 A1, hereinafter "Geiszler").

Regarding independent claim 10 (Currently amended), Sakai discloses An information processing system, comprising: 
a switching device connected to a first network and a second network in which the second network is coupled to a plurality of computers (Fig. 14, L2 Switch 741 connected to network 752 and network 751, network 751 communicably coupled to pc 400a (prior to switch), 400b and server 500); 
an information processing apparatus communicably coupled to the switching device (Fig. 14, network management server 600 communicably coupled to L2 Switch 741); and 
a server communicably coupled to each of the plurality of computers and the information processing apparatus (Fig. 14, virus check server 200 communicably coupled to network management server 600 and pc 400a, 400b and server 500), 
the switching device configured to switch a connection destination network of each of the plurality of computers between the first network and the second network (Para [0164], L2 switch 741 to connect pc 400a to inspection network 752 instead of business network 751), 
the server includes a second hardware processor configured to, when a security risk is detected in a first computer of the plurality of computers, transfer a notification including information specifying the first computer (Para [0164], when computer virus is detected in pc 400a, virus check server 200 requests to network management server 600 to disconnect pc 400a (i.e. first computer needs to be specified for the server 600 to perform further steps)), and 
the information processing apparatus includes a third hardware processor configured to receive the notification from the server, and, when the notification is received from the server, instruct the switching device to switch a connection destination network of the first computer from the second network to the first network, and maintain a connection destination network of each of computers except for the first computer among the plurality of computers at the second network (Para [0164], network management server 600 receives request to disconnect pc 400a from business network 751 and controls L2 switch 741 to connect client PC 400a to inspection network 752 instead of business network 751; Fig. 14, pc 400b and server 500 remain on business network 751), and 
the server copes with the security risk in the first computer and is coupled to the first network (Para [0163], virus check server 200 belongs to inspection network 752; Para [0100], virus removal unit 223 of virus check server 200 performs virus removal process), and 
the third hardware processor is configured to execute a process of changing the connection destination network of the first computer to the first network to which the server is coupled from the second network (Para [0164], network management server 600 controls L2 switch 741 to connect client PC 400a to inspection network 752 instead of business network 751; Para [0163], virus check server 200 belongs to inspection network 752; Para [0100], virus removal unit 223 of virus check server 200 performs virus removal process).
Although Sakai discloses the switching device capable of changing a connection destination network of the server of each of the plurality of computers by a virtual network (Para [0162], using virtual LAN functions of L2 switch 741; Para [0164], L2 switch 741 controlled to connect pc 400a to network 752 instead of 751),
However, Sakai does not appear to specifically disclose the plurality of computers each of which includes a virtual server; and the switching device includes a virtual server capable of changing a network of the virtual server of each of the plurality of computers.
In the same field of endeavor, Yoshida teaches a plurality of computers each of which includes a virtual server (Para [0085], plurality of virtual device servers 20; Para [0027], virtual machine server 20 with virtual machine 40; Para [0033], virtual device server 20 is a server computer equipped with a hypervisor); and a switching device includes a virtual server capable of changing a network of the virtual server of each of the plurality of computers (Para [0029], virtual machine server 20 includes virtual machine 40 and is connected to virtual switch 30 via virtual NICs; Para [0059], in isolation processing, switch setting unit causes virtual switch 30 to execute only connection between the first virtual NIC 41 and the management network 31 (disconnects virtual NIC 42 and network 32, as shown in Fig. 2b)).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Sakai with the invention of Yoshida. The motivation for doing so would be applying a known technique to a known device ready for improvement to yield predictable results. One of ordinary skill in the art would have been motivated to apply the teachings of Yoshida for performing switching in a virtual environment to shorten the time required to switch networks and yield the predictable result of improving the security of virtual environments when affected by malware (Yoshida, Para [0015]).
	However, the combination of Sakai and Yoshida does not appear to specifically teach the server configured to transfer a notification including information specifying the security risk.
	In the same field of endeavor, Chefalas teaches a server configured to transfer a notification including information specifying a security risk (Para [0043], business event 400 sent from server 106 to administrative server 108; Para [0044], business event 400 includes virus name).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Sakai and Yoshida with the invention of Chefalas. The motivation for doing so would be applying a known technique to a known device to yield predictable results. Chefalas teaches establishing rules in the form of policies for a processor to determine how to handle the notification of the presence of a virus within a network data processing system (Chefalas, Para [0046]). One of ordinary skill in the art would have found it obvious to apply the teachings of Chefalas to include information specifying a security risk within a notification to yield the predictable result of allowing an administrative server to map the identified risk to an associated action to handle the risk, allowing for automatic handling of viruses in a network data processing system without the user having to take or select actions when viruses are detected (Chefalas, Para [0060]).

In the same field of endeavor, Geiszler teaches a switching device including a hardware processor (Para [0006], network switching device includes at least one processor configured to operate instructions).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Sakai, Yoshida and Chefalas with the invention of Geiszler. The motivation for doing so would use of a known technique to improve similar devices in the same way. One of ordinary skill in the art would have found it obvious to use a switching device that includes at least one configurable processor in order to make it possible to configure the switching device with instructions to perform in a certain way in response to an event, as taught by Geiszler (Para [0006]).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ELENI A SHIFERAW can be reached on (571)272-3867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/STEPHANIE S HAM/Examiner, Art Unit 2497                                                                                                                                                                                                        /ELENI A SHIFERAW/Supervisory Patent Examiner, Art Unit 2497